Citation Nr: 0937767	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  08-39 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right thumb 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1946 to February 
1949.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a right 
ankle injury and a right thumb injury.

In August 2009, the Veteran testified in a Travel Board 
hearing before the undersigned.  A transcript of the hearing 
is associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right ankle disability did not begin in 
service, manifest to a compensable degree within a year of 
separation from service, and is in no way related to active 
service.

2.  The Veteran's right thumb disability did not begin in 
service, manifest to a compensable degree within a year of 
separation from service, and is in no way related to active 
service.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by active military service, nor may in-service 
incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & West Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


2.  A right thumb disability was not incurred in or 
aggravated by active military service, nor may in-service 
incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & West Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2009).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

The Veteran testified at a hearing before the undersigned 
that he incurred right ankle and right thumb disabilities 
while in service.  The Veteran stated that his right ankle 
disability was incurred when he jumped off a water tank truck 
while in service and injured his ankle.  The Veteran stated 
that his right thumb disability was incurred on kitchen 
patrol duty when he cut his thumb between a garbage can and 
kitchen sink.  

At the outset, the Board acknowledges that current diagnoses 
of progressive degenerative change of the right thumb and 
osteoarthritis of the right ankle from a prior injury are of 
record.  Nonetheless, the competent and credible evidence of 
record fails to show that the disabilities began in service, 
became manifest to a compensable degree within a year of 
service, or are in any way related to service.

While VA has attempted to locate the Veteran's service 
treatment records, the service treatment records were damaged 
in the 1973 fire at the service department facility.  A 
September 2007 Request for Information response notes that 
the Veteran's original service treatment records were moldy 
and brittle and could not be mailed, but a photocopy of the 
only service treatment record on file, the Veteran's 
separation examination report, was mailed.  The February 1949 
separation examination report shows that the Veteran had no 
complaints regarding his thumb or knees and notes no 
injuries.  The Veteran has not submitted any additional 
records pertaining to his service.

The first medical records post service pertaining to the 
Veteran's right ankle and right thumb disabilities are dated 
in 2007.  August 2007 medical records show the Veteran 
presented with pain in his right foot and stated that he 
injured his foot during service.  Medical records dated in 
December 2007 show that the Veteran complained of increasing 
pain with movement of his right thumb and weakness in his 
hand.

The competent and credible evidence fails to show that the 
Veteran's right ankle and right thumb disabilities are 
related to his service.  The earliest medical records 
relating to his ankle and thumb disabilities were from 2007, 
over 50 years after the Veteran separated from service, 
therefore, the Veteran's disabilities were not incurred in 
service, nor can it be presumed so.  See 38 C.F.R. § 3.307.  
Furthermore, there is no continuity of symptomatology since 
service.  Again, the evidence of record shows ankle and thumb 
disabilities starting in 2007.

The probative and persuasive evidence also fails to relate 
the Veteran's right ankle and right thumb disabilities to 
service.  There is no positive medical nexus opinion in the 
case file relating the Veteran's right ankle and right thumb 
disabilities to his service.  

The Board is aware of the Veteran's testimony.  Lay testimony 
is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike Barr or Jandreau, in this case, lay testimony is not 
competent to relate the Veteran's right ankle and right thumb 
to his service.  Most importantly, as previously stated, the 
Veteran has failed to provide any competent and credible 
evidence to substantiate the continuity of symptomatology 
assertions.  Rather, the  Veteran's 1949 service treatment 
record shows normal findings.  The evidence of a prolonged 
period without medical complaint post service is a factor 
against the Veteran's assertions.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Finally, although the Veteran is 
competent to establish the presence of observable symptoms, 
where the determination is not medical in nature and is 
capable of lay observation, he is not competent to 
etiologically relate his current disorders to service, any 
event of service, or any symptoms experienced in service.  
Ultimately, in this case, the Veteran's assertions of 
continuity of symptomatology fail not because of the lack of 
medical documentation, but because of the more probative and 
persuasive negative evidence of record.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Rather, in this case, a preponderance of the 
evidence weighs against the claims.  Therefore, the claims of 
entitlement to service connection for a right ankle 
disability and a right thumb disability are denied.

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

Regarding the claims for service connection, the Board 
concludes that the Veteran has been afforded appropriate 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the Veteran in September 2007, prior to the initial 
adjudication of the claims.  The letter notified the Veteran 
of what information and evidence had to be submitted to 
substantiate a claim for service connection.  

As to informing the Veteran of what information and evidence 
he was to provide to VA and what information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  He was also told to submit any evidence 
in his possession that pertained to the claim.

The Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) holds that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  As previously defined by the 
courts, those five elements are: (1) Veteran status; (2) 
existence of a disability; (3) a connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  In the present appeal, the 
September 2007 letter to the Veteran included the type of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's VA 
treatment records.  VA attempted to obtain the Veteran's 
service treatment records from the National Personnel Records 
Center.  The National Personnel Records Center responded that 
it could not locate the Veteran's records.  See Request for 
Information Reports dated in September 2007.  

The Board is mindful that, in a case such as this, where 
service treatment records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the Veteran's service treatment records are 
unavailable, the appeal must be decided on the evidence of 
record, and the Board's analysis has been undertaken with 
this heightened duty in mind.  

The Board also notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim.  However, the Board finds that the evidence, 
which does not reflect competent evidence showing a nexus 
between service and the claim of right ankle and right thumb 
disabilities, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4).  As there are no 
service or post-service treatment records to provide a basis 
to grant this claim, the Board finds no basis for a VA 
examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service, but (4) insufficient 
competent medical evidence on file for the VA to make a 
decision on the claim.  The standards of McLendon are not met 
in this case.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a right thumb 
disability is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


